Citation Nr: 1744615	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to April 7, 2016 and in excess of 40 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to April 7, 2016 and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  He received the Combat Infantryman Badge, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2016; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. Prior to March 10, 2016 the Veteran's right and left lower extremity peripheral neuropathy manifest with pain and decreased sensation, amounting to mild incomplete paralysis of the sciatic nerve.

2. As of March 10, 2016 the Veteran's right and left lower extremity peripheral neuropathy most closely approximated moderately severe incomplete paralysis of the sciatic nerve with pain, decreased reflexes, and decreased sensation but without marked muscular atrophy.





CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy prior to March 10, 2016 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).

2. The criteria for an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy prior to March 10, 2016 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for an evaluation of 40 percent, but no greater, for right lower extremity peripheral neuropathy as of March 10, 2016 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for an evaluation of 40 percent, but no greater, for left lower extremity peripheral neuropathy as of March 10, 2016 have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to ratings in excess of 10 percent each for right and left lower extremity peripheral neuropathy prior to April 7, 2016 and in excess of 40 percent thereafter.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's current ratings are assigned under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Under these guidelines, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  Moderately severe incomplete paralysis of the sciatic nerve is rated as 40 percent disabling.  Incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, manifested by symptoms including the foot dangles and drops, no active movement of the muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a (2016).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree of impairment.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  Id.

Also potentially applicable are the diagnostic codes for other nerves affecting the lower extremities.  38 C.F.R. § 4.124a. Diagnostic Codes 8521-30.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  Therefore, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran. 

On VA examination in November 2010 the Veteran reported progressive loss of strength in his legs and tingling and numbness in his legs and feet.  He denied leg pain after walking distances and persistent coldness but stated that he has calf pain and rest.  Neurological examination of the lower extremities showed motor function within normal limits, sensation to pinprick/pain, touch, position, vibration, and temperature intact, normal knee and ankle reflexes.  There was noted to be sensory dysfunction demonstrated by decreased sensation over the medial two-thirds and the lateral one-third of the dorsum of the foot involving the superficial peroneal and sural nerves.

The Veteran again underwent a VA examination in July 2011.  On testing in July 2011, motor function was within normal limits.  Sensory examination to pinprick/pain, touch, position, vibration, and temperature were intact.  Knee and ankle jerk reflexes were normal.  Peripheral nerve examination of the bilateral superficial peroneal and sural nerves showed neuralgia.  The Veteran had decreased sensation over the medial two-thirds of the dorsum of the foot and the anterolateral aspect of the leg, the medial one-third of the dorsum of the foot, and the posterolateral aspect of the leg bilaterally.  

A February 2012 VA treatment note reflects that the Veteran reported that he does not have much feeling in his feet.

An August 2012 VA diabetic foot examination noted absent sensation to monofilament in the first toe, first MTP and fifth MTP bilaterally.  Right and left dorsalis pedis were 1/4.

In a December 2012 letter to the VA the Veteran reported he has pain in his legs at night and his ability to walk or stand for long periods of time has been greatly affected.

A February 2013 VA treatment note states that the Veteran reported leg aches at night.

On March 10, 2016 the Veteran was examined by a private chiropractor.  Examination notes indicate his patella reflexes were intact and his muscle strength on knee extension, dorsiflexion, and plantar flexion was normal.  In an April 2016 letter the chiropractor stated that at the Veteran's examination in March 2016 he had pain, tingling, cramps, balance issues, and numbness in his lower extremities.  He had poor balance and severe deficiencies in being able to sense temperature, vibrations, and sharp and light touches.  He also had a diminished Achilles reflex on the left foot and no Achilles reflex on the right foot.  

At his April 7, 2016 Board hearing the Veteran testified that his condition has gotten worse since his last VA examination in July 2011.  He reported his legs and feet are numb and he gets cramps in his calves and toes.  He reported he has trouble with his balance due to the lack of feeling.  He said he falls approximately every week and a half.  He also reported he has pain in his legs.  Additionally, he reported his "reflexes are really bad."  He said he can walk about a block before having to sit down and rest for about 15 minutes.

The Veteran underwent another VA examination in December 2016.  He reported severe constant and intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in both lower extremities.  Muscle strength testing was normal and no muscle atrophy was found.  Deep tendon reflexes were also tested to be normal.  Sensation for light tough was decreased in the foot/toes but normal in the upper anterior thigh, thigh/knee, and lower leg/ankle.  He had no trophic changes and his gait was normal without assistive devices.  The examiner opined that the Veteran had moderately severe incomplete paralysis of the sciatic nerve bilaterally.  No other nerves were noted to be affected.

In January 2017 the Veteran underwent a private examination of his lower extremity neuropathy.  The Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in his lower extremities.  He reported a constant burning sensation from his feet to his mid-thighs and numbness in his feet to his calves.  Examination showed decreased reflexes in the knees and absent reflexes at the ankles.  He also had decreased temperature sensation from mid-tibia distally.  Muscle strength testing was normal and no muscle atrophy was noted.  The examiner opined the Veteran has mild incomplete paralysis of the sciatic nerve bilaterally.  No other nerves were noted to be affected.

The Board finds that a rating in excess of 10 percent is not warranted prior to March 10, 2016.  Prior to that date, there is a dearth of records for more than two years discussing the nature and severity of the Veteran's lower extremity neuropathy that would support that the Veteran's condition had worsened prior to March 10, 2016.  

The records that are available from 2010 to 2013 support that the Veteran's lower extremity neuropathy manifests with no greater than mild incomplete paralysis.  The record reflects that the Veteran had some decreased sensation in his lower extremities, particularly in his feet, and that he reported pain in his lower extremities during that time.  However, the evidence does not reflect any functional impairment such that a rating in excess of 10 percent would be warranted.  The Board finds that the Veteran's sensory complaints, as he himself has described him, are contemplated by the 10 percent rating already assigned.

The Board acknowledges that the Veteran testified at his 2016 Board hearing that he has had lower extremity neuropathy symptoms for 10 years.  However, the Veteran had also testified that the condition got worse over time and therefore the symptoms were not of the same severity the entire period.  The Board finds that the evidence supports that the nature and severity of the Veteran's condition changed over the years, supporting a staged rating.

Based on the forgoing, the Board finds that a rating in excess of 10 percent is not warranted prior to March 10, 2016.  

The Board finds that the Veteran is entitled to a 40 percent rating effective March 10, 2016, the date of his private examination that showed a worsening of his condition such that a higher rating is warranted.  

The Board does not find that a rating in excess of 40 percent is warranted as of March 10, 2016.  For a higher rating for severe incomplete paralysis of the sciatic nerve there must be marked muscular atrophy.  Examinations in December 2016 and January 2017 specifically noted that no muscular atrophy was found.  Although the Veteran's representative at the Veteran's April 2016 Board hearing indicated that the Veteran had been noted to have muscle atrophy on private examination, private treatment records submitted by the Veteran do not reflect any findings of muscle atrophy.  In addition to normal muscle strength being found on VA examination in December 2016 and private examination in January 2017, a March 2016 private treatment record submitted by the Veteran notes normal muscle strength on knee extension, dorsiflexion, and plantar flexion.

Based on the forgoing, the Board finds that a rating in excess of 40 percent is not warranted as of March 10, 2016.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the April 2016 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's lower extremity peripheral neuropathy.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in November 2010, July 2011, and January 2017.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent prior to March 10, 2016 for right lower extremity peripheral neuropathy is denied.

A rating in excess of 10 percent prior to March 10, 2016 for left lower extremity peripheral neuropathy is denied.

A rating of 40 percent, but no greater, is granted for right lower extremity peripheral neuropathy effective March 10, 2016, subject to the laws and regulations controlling the disbursement of monetary benefits.

A rating of 40 percent, but no greater, is granted for left lower extremity peripheral neuropathy effective March 10, 2016, subject to the laws and regulations controlling the disbursement of monetary benefits.





______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


